OPTICAL ADHESIVE FOR GLASS AND POLYCARBONATE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 10, line 3, delete “% ” before “wt.”.
In claim 14, line 4, replace “the polycarbonate” with –a polycarbonate–.
In claim 14, line 4, replace “the glass” with –a glass–.
Authorization for this examiner’s amendment was given in an interview with Grace Kim on May 6, 2022.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. ‘577 (US 2013/0082577), Kim et al. ‘912 (US 2012/0177912), Wigdorski et al. (US 2009/0029100), Takehana et al. (US 6,337,118), and Hassall et al. (US 5,686,169) teach adhesives, methods, and articles considered relevant to the claimed invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a photocurable adhesive, a method to prepare an optical article, or an optical article as claimed, and particularly wherein the photocurable adhesive comprises the combination of at least one urethane acrylate oligomer, at least one alkyl acrylate or diacrylate monomer, at least one hydroxy-functional acrylic monomer, and at least one free-radical generating initiator in the claimed proportions.  While it is generally known in the art that acrylate and urethane acrylate compositions can serve as effective optically transparent adhesives for applications such as ophthalmic lenses and laminated glass, the prior art does not teach a photocurable adhesive of the claimed composition, particularly with a urethane acrylate oligomer content as high as that claimed and also including at least one hydroxy-functional acrylic monomer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745